Exhibit 10.50
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Trico Marine
Services, Inc., a Delaware corporation (“Company”), and Ray Hoover (“Employee”).
W I T N E S S E T H:
     WHEREAS, Employee and Company have heretofore entered into an Employment
Agreement effective as of July 23, 2007 (the “Prior Agreement”);
     WHEREAS, both Employee and Company are desirous of revising certain of the
terms and conditions in the Prior Agreement and amending and restating the Prior
Agreement in the form of this Agreement; and
     WHEREAS, Company is desirous of continuing to employ Employee on the terms
and conditions, and for the consideration, hereinafter set forth and Employee is
desirous of continuing to be employed by Company on such terms and conditions
and for such consideration;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, Company and Employee agree as follows:
ARTICLE 1: EMPLOYMENT AND DUTIES
     1.1 Employment; Effective Date. Effective as of December 9, 2008 (the
“Effective Date”) and continuing for the period of time set forth in Article 2
of this Agreement, Employee’s employment by Company shall be subject to the
terms and conditions of this Agreement.
     1.2 Positions. From and after the Effective Date, Company shall employ
Employee in the position of Global Director of Technical Services, or in such
other positions as the parties mutually may agree.
     1.3 Duties and Services. Employee agrees to serve in the position referred
to in paragraph 1.2 and to perform diligently and to the best of his abilities
the duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time. Employee’s employment shall also be subject to the
policies maintained and established by Company that are of general applicability
to Company’s Employee employees, as such policies may be amended from time to
time.
     1.4 Other Interests. Employee agrees, during the period of his employment
by Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of Company, except with the consent of the Board of
Directors. The foregoing notwithstanding, the parties recognize and agree that
Employee may engage in other business activities that do not conflict with the
business and affairs of Company or interfere with Employee’s performance of his
duties hereunder, which

 



--------------------------------------------------------------------------------



 



shall be at the sole determination of the Board of Directors. Nothing herein
shall prohibit Employee from being a passive owner of not more than 5% of the
outstanding stock of any class of a corporation, so long as Employee has no
active participation in the business of such corporation (except if permitted at
the sole determination of the Board).
     1.5 Duty of Loyalty. Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty to act at all times in the best interests of Company.
In keeping with such duty, Employee shall make full disclosure to Company of all
business opportunities pertaining to Company’s business and shall not
appropriate for Employee’s own benefit business opportunities concerning
Company’s business.
ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT
     2.1 Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to employ Employee for the period beginning on the Effective Date
and ending on the anniversary of the Effective Date (the “New Expiration Date”);
provided, however, that beginning on the New Expiration Date, and on each
anniversary of the New Expiration Date thereafter, if this Agreement has not
been terminated pursuant to paragraph 2.2 or 2.3, then said term of employment
shall automatically be extended for an additional one year period unless on or
before the date that is 6 months prior to the first day of any such extension
period either party shall give written notice to the other that no such
automatic extension shall occur.
     2.2 Company’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Company shall have the right to terminate Employee’s employment
under this Agreement at any time for any of the following reasons:
     (i) upon Employee’s death;
     (ii) upon Employee’s becoming incapacitated by accident, sickness, or other
circumstances which, in the opinion of a physician reasonably selected by
Company which selection is reasonably agreed to by Employee, renders him
mentally or physically incapable of performing the duties and services required
of him hereunder;
     (iii) for “Cause”, which shall mean Employee (A) has engaged in gross
negligence or willful misconduct in the performance of the duties required of
him hereunder, (B) has willfully refused without proper legal reason to perform
the duties and responsibilities required of him hereunder, (C) has materially
breached any material provision of this Agreement or any material corporate
policy maintained and established by Company that is of general applicability to
Company’s Employee employees, (D) has willfully engaged in conduct that he knows
or should know is materially injurious to Company or any of its affiliates,
(E) has been convicted of, or pleaded no contest to, a crime involving moral
turpitude or any felony, or (F) has engaged in any act of serious dishonesty
which adversely affects, or reasonably could in the future adversely affect, the
value, reliability, or performance of Employee in a material manner; provided,
however, that Employee’s employment may be terminated for Cause only if such
termination is approved by at least a majority of the members of the Board of
Directors (excluding Employee) after Employee has been given written notice by
Company of the specific

2



--------------------------------------------------------------------------------



 



reason for such termination and a reasonable opportunity for Employee, together
with his counsel, to be heard before the Board of Directors; or
     (iv) for any other reason whatsoever, in the sole discretion of the Board
of Directors.
Members of the Board of Directors may participate in any hearing that is
required pursuant to paragraph 2.2(iii) by means of conference telephone or
similar communications equipment by means of which all persons participating in
the hearing can hear and speak to each other.
     2.3 Employee’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Employee shall have the right to terminate his employment under
this Agreement for any of the following reasons:
     (i) for “Good Reason”, which shall mean, within 60 days of and in
connection with or based upon (A) a material breach by Company of any material
provision of this Agreement (provided, however, that a reduction in Employee’s
annual base salary that is consistent with reductions taken generally by other
Employees of Company shall not be considered a material breach of a material
provision of this Agreement), (B) a material dimunition in the nature or scope
of Employee’s duties and responsibilities (provided, however, that the failure
to get Employee elected or re-elected to the Board of Directors shall not be
considered a material dimunition in the nature or scope of Employee’s duties and
responsibilities if Company used its reasonable efforts to secure Employee’s
election or re-election to the Board of Directors), (C) the assignment to
Employee of duties and responsibilities that are materially inconsistent with
the positions referred to in paragraph 1.2 and that result in a material
negative change to Employee (including requiring Employee to report to any
person(s) other than the Board of Directors), (D) any material change in the
geographic location at which Employee must perform services, or (E) Employee not
being offered the position of Chief Employee Officer of the “resulting entity”
(as defined in paragraph 4.1) in connection with a Change in Control. Prior to
Employee’s termination for Good Reason, Employee must give written notice to
Company of the reason for his termination and the reason must remain uncorrected
for 30 days following such written notice; or
     (ii) at any time for any other reason whatsoever, in the sole discretion of
Employee.
For purposes of Section 2.3(i), “a material change in the geographic location at
which Executive must perform services” shall mean a requirement that Executive
relocate to a site more than fifty (50) miles from his present business address.
     2.4 Notice of Termination. If Company desires to terminate Employee’s
employment hereunder at any time prior to expiration of the term of employment
as provided in paragraph 2.1, it shall do so by giving at least 30 days (0 days
if Employee’s employment is terminated for Cause) written notice to Employee
that it has elected to terminate Employee’s employment hereunder and stating the
effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder.

3



--------------------------------------------------------------------------------



 



If Employee desires to terminate his employment hereunder at any time prior to
expiration of the term of employment as provided in paragraph 2.1, he shall do
so by giving a 30-day written notice to the Company that he has elected to
terminate his employment hereunder and stating the effective date and reason for
such termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.
     2.5 Separation from Service. For all purposes of this Agreement, Employee
shall be considered to have terminated employment with the Company when Employee
incurs a “separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended, and
applicable administrative guidance issued thereunder.
ARTICLE 3: COMPENSATION AND BENEFITS
     3.1 Base Salary. During the period of this Agreement, Employee shall
receive a minimum annual base salary of $200,000. Employee’s annual base salary
shall be reviewed on an annual basis, and, in the discretion of his immediate
supervisor, such annual base salary may be increased, but not decreased (except
for a decrease that is consistent with reductions taken generally by other
Employees of Company), effective as of any date determined by such supervisor.
Employee’s annual base salary shall be paid in equal installments in accordance
with Company’s standard policy regarding payment of compensation to Employees
but no less frequently than monthly.
     3.2 Bonuses. Employee shall be eligible to participate in Company’s
Incentive Bonus Plan as approved from time to time by the Board of Directors in
amounts to be determined by the Board of Directors (or a duly authorized
committee thereof) based upon criteria established by the Board of Directors (or
such committee, if any). Employee’s target bonus will be 50% of base salary with
a maximum of 100% of base salary on the achievement of corporate goals
specifically addressed in the Company’s Incentive Bonus Plan as well as
individual goals as determined by Employee and Employee’s supervisor.
Notwithstanding the foregoing, Employee’s 2007 bonus shall be no lower than the
target (30%) of his base salary prior to the effective date of the Prior
Agreement ($115,000).
     3.3 Other Perquisites. During his employment hereunder, Employee shall be
afforded the following benefits as incidences of his employment:
     (i) Business and Entertainment Expenses - Subject to Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
Employee employees generally, Company shall reimburse Employee for, or pay on
behalf of Employee, reasonable and appropriate expenses incurred by Employee for
business related purposes, including dues and fees to industry and professional
organizations and costs of entertainment and business development.
     (ii) Vacation - During his employment hereunder, Employee shall be entitled
to four weeks of paid vacation each calendar year (or such greater amount of
vacation as provided to Employees of Company generally) and to all holidays
provided to Employees of Company generally; provided, however, that for the
period beginning on the Effective

4



--------------------------------------------------------------------------------



 



Date and ending on the last day of the calendar year in which the Effective Date
occurs, Employee shall be entitled to four weeks of paid vacation (or such
greater amount of vacation as provided to Employees of Company generally)
reduced by the number of vacation days that Employee has already used during
such calendar year and prior to the Effective Date.
     (iii) Equity Awards – Employee shall receive the equity awards described in
the Prior Agreement in accordance with the terms of the Prior Agreement if such
awards have not been so provided as of the Effective Date.
     (iv) Other Company Benefits.
               a. Employee and, to the extent applicable, Employee’s spouse,
dependents and beneficiaries, shall be allowed to participate in all benefits,
plans and programs, including improvements or modifications of the same, which
are now, or may hereafter be, available to other Employee employees of Company.
Such benefits, plans and programs shall include, without limitation, any profit
sharing plan, thrift plan, health insurance or health care plan, life insurance,
disability insurance, pension plan, supplemental retirement plan, vacation and
sick leave plan, and the like which may be maintained by Company. Company shall
not, however, by reason of this paragraph be obligated to institute, maintain,
or refrain from changing, amending, or discontinuing, any such benefit plan or
program, so long as such changes are similarly applicable to Employee employees
generally.
               b. Company shall, at no additional cost to Employee, provide a
life insurance policy equal to three times the Employee’s base salary as set
forth in section 3.1 above.
ARTICLE 4: EFFECT OF TERMINATION AND CHANGE IN CONTROL ON COMPENSATION;
ADDITIONAL PAYMENTS
     4.1 Defined Terms. For purposes of this Article 4, the following terms
shall have the meanings indicated:
     “Change in Control” means (i) a merger of Company with another entity, a
consolidation involving Company, or the sale of all or substantially all of the
assets of Company to another entity if, in any such case, (A) the holders of
equity securities of Company immediately prior to such transaction or event do
not beneficially own immediately after such transaction or event equity
securities of the resulting entity entitled to 50% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of the resulting entity in substantially the same proportions
that they owned the equity securities of Company immediately prior to such
transaction or event or (B) the persons who were members of the Board of
Directors immediately prior to such transaction or event shall not constitute at
least a majority of the board of directors of the resulting entity immediately
after such transaction or event, (ii) the dissolution or liquidation of Company,
(iii) when any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as

5



--------------------------------------------------------------------------------



 



amended (the “Exchange Act”), acquires or gains ownership or control (including,
without limitation, power to vote) of more than 50% of the combined voting power
of the outstanding securities of, (A) if Company has not engaged in a merger or
consolidation, Company, or (B) if Company has engaged in a merger or
consolidation, the resulting entity, or (iv) as a result of or in connection
with a contested election of directors, the persons who were members of the
Board of Directors immediately before such election shall cease to constitute a
majority of the Board of Directors. For purposes of the preceding sentence, (1)
“resulting entity” in the context of a transaction or event that is a merger,
consolidation or sale of all or substantially all assets shall mean the
surviving entity (or acquiring entity in the case of an asset sale) unless the
surviving entity (or acquiring entity in the case of an asset sale) is a
subsidiary of another entity and the holders of common stock of Company receive
capital stock of such other entity in such transaction or event, in which event
the resulting entity shall be such other entity, and (2) subsequent to the
consummation of a merger or consolidation that does not constitute a Change in
Control, the term “Company” shall refer to the resulting entity and the term
“Board of Directors” shall refer to the board of directors (or comparable
governing body) of the resulting entity.
     “Change in Control Benefits” means (i) a lump sum cash payment equal to the
sum of: (A) 1.5 times Employee’s annual base salary at the rate in effect under
paragraph 3.1 on the date of termination of Employee’s employment (or, if
higher, Employee’s annual base salary in effect immediately prior to the Change
in Control), (B) 1.5 times the higher of (1) Employee’s highest annual bonus
paid during the three most recent fiscal years or (2) Employee’s Target Bonus
(as provided in Company’s annual cash incentive plan) for the fiscal year in
which Employee’s date of termination occurs, and (C) any bonus that Employee has
earned and accrued as of the date of termination of Employee’s employment which
relates to periods that have ended on or before such date and which have not yet
been paid to Employee by Company; (ii) all of the outstanding stock options,
restricted stock awards and other equity based awards granted by Company to
Employee shall become fully vested and immediately exercisable in full on the
date of termination of Employee’s employment; (iii) Health Coverage, and
(iv) reimbursement of reasonable out-of-pocket relocation expenses (including,
but not limited to, realtor fees, closing costs and transportation of Employee’s
automobiles and other personal effects) back to Louisiana.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Health Coverage” means that if Employee elects to continue coverage for
himself or his eligible dependents under Company’s group health plans pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then during the required period of COBRA continuation coverage with
respect to Employee’s termination of employment from Company (but no more than
eighteen months) (the “COBRA Period”), then throughout the COBRA Period Company
shall promptly reimburse Employee on a monthly basis for the difference between
the amount Employee pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees pay for the same or
similar coverage under Company’s group health plans. Further, if Employee has
continued his COBRA

6



--------------------------------------------------------------------------------



 



coverage throughout the COBRA Period, then, for the thirty-six month period
beginning on the day immediately following the last day of the COBRA Period (the
“Extended Coverage Period”), Company shall provide Employee (and his eligible
dependents) with health benefits substantially similar to those provided under
its group health plans for active employees for the remainder of the Extended
Coverage Period at a cost to Employee that is no greater than the cost of COBRA
coverage; provided, however, that such health benefits shall be provided to
Employee through an arrangement that satisfies the requirements of sections 105
and 106 of the Code such that the benefits or reimbursements under such
arrangement are not includible in Employee’s income. Notwithstanding the
preceding provisions of this paragraph, Company’s obligation to reimburse
Employee during the COBRA Period and to provide health benefits to Employee
during the Extended Coverage Period shall immediately end if and to the extent
Employee becomes eligible to receive health plan coverage from a subsequent
employer (with Employee being obligated hereunder to promptly report such
eligibility to Company).
     “Termination Benefits” means (i) a lump sum cash payment equal to the sum
of: (A) 1.5 times Employee’s annual base salary at the rate in effect under
paragraph 3.1 on the date of termination of Employee’s employment, (B) 1.5 times
the higher of (1) Employee’s highest annual bonus paid during the three most
recent fiscal years or (2) Employee’s Target Bonus (as provided in Company’s
annual cash incentive plan) for the fiscal year in which Employee’s date of
termination occurs, and (C) any bonus that Employee has earned and accrued as of
the date of termination of Employee’s employment which relates to periods that
have ended on or before such date and which have not yet been paid to Employee
by Company; (ii) all of the outstanding stock options, restricted stock awards
and other equity based awards granted by Company to Employee shall become fully
vested and immediately exercisable in full on the date of termination of
Employee’s employment; (iii) Health Coverage, and (iv) reimbursement of
reasonable out-of-pocket relocation expenses (including, but not limited to,
realtor fees, closing costs and transportation of Employee’s automobiles and
other personal effects) back to Louisiana.
     4.2 Termination By Expiration. If Employee’s employment hereunder shall
terminate upon expiration of the term provided in paragraph 2.1 hereof because
either party has provided the notice contemplated in such paragraph, then all
compensation and all benefits to Employee hereunder shall continue to be
provided until the expiration of such term and such compensation and benefits
shall terminate contemporaneously with termination of his employment.
     4.3 Termination By Company. If Employee’s employment hereunder shall be
terminated by Company prior to expiration of the term provided in paragraph 2.1,
then, upon such termination, regardless of the reason therefore, all
compensation and benefits to Employee hereunder shall terminate
contemporaneously with the termination of such employment; provided, however,
that, subject to paragraph 4.8 below, if such termination shall be for any
reason other than those encompassed by paragraph 2.2(i), 2.2(ii), or 2.2(iii),
then Company shall provide Employee with the Termination Benefits, except that
if Employee is entitled to the Change in Control Benefits pursuant to paragraph
4.5 as a result of such termination, then

7



--------------------------------------------------------------------------------



 



Employee will not receive the Termination Benefits provided by Company under
this paragraph. Any lump sum cash payment due to Employee pursuant to the
preceding sentence shall be paid to Employee within five business days of the
date Employee’s release pursuant to paragraph 4.8 becomes irrevocable.
     4.4 Termination By Employee. If Employee’s employment hereunder shall be
terminated by Employee prior to expiration of the term provided in paragraph
2.1, then, upon such termination, regardless of the reason therefore, all
compensation and benefits to Employee hereunder shall terminate
contemporaneously with the termination of such employment; provided, however,
that, subject to paragraph 4.8 below, if such termination occurs for Good
Reason, then Company shall provide Employee with the Termination Benefits,
except that if Employee is entitled to the Change in Control Benefits pursuant
to paragraph 4.5 as a result of such termination, then Employee will not receive
the Termination Benefits provided by Company under this paragraph. Any lump sum
cash payment due to Employee pursuant to this paragraph shall be paid to
Employee within five business days of the date Employee’s release pursuant to
paragraph 4.8 becomes irrevocable.
     4.5 Change in Control Benefits. If Employee’s employment is terminated
pursuant to paragraph 2.2(iv) or paragraph 2.3(i) in connection with, based
upon, or within 12 months after, a Change in Control, then Company shall provide
Employee with the Change in Control Benefits. Any lump sum cash payment due to
Employee pursuant to the preceding sentence shall be paid to Employee within
five business days of the date of Employee’s termination of employment with
Company.
     4.6 Certain Delayed Payments. Notwithstanding any provision of this
Agreement to the contrary, if the payment of any amount or benefit under this
Agreement would be subject to additional taxes and interest under Section 409A
of the Code because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any
such payment or benefit that Employee would otherwise be entitled to during the
first six months following the date of Employee’s termination of employment
shall be accumulated and paid or provided, as applicable, on the date that is
six months after the date of Employee’s termination of employment (or if such
date does not fall on a business day of Company, the next following business day
of Company), or such earlier date upon which such amount can be paid or provided
under Section 409A of the Code without being subject to such additional taxes
and interest. If the provisions of the preceding sentence become applicable such
that the payment of any amount is delayed, any payments that are so delayed
shall accrue interest on a non-compounded basis, from the date of Employee’s
termination of employment to the actual date of payment, at the prime or base
rate of interest announced by JPMorgan Chase Bank (or any successor thereto) at
its principal office in New York on the date of such termination (or the first
business day following such date if such termination does not occur on a
business day) and shall be paid in a lump sum on the actual date of payment of
the delayed payment amount. Employee hereby agrees to be bound by Company’s
determination of its “specified employees” (as such term is defined in
Section 409A of the Code) in accordance with any of the methods permitted under
the regulations issued under Section 409A of the Code.
     4.7 Additional Payments by Company. (i) In the event that any payments or
benefits made or provided to or for the benefit of Employee in connection with
this Agreement,

8



--------------------------------------------------------------------------------



 



or Employee’s employment with Company or the termination thereof (the
“Payments”) are determined to be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties with respect to such excise tax (such excise tax,
together with any such interest and penalties, are collectively referred to as
the “Excise Tax”), Company shall pay to Employee an additional payment (a
“Gross-up Payment”) in an amount such that after payment by Employee of all
taxes (including any interest and penalties imposed with respect to such taxes)
including any Excise Tax imposed on any Gross-up Payment, Employee retains an
amount of the Gross-up Payment equal to the Excise Tax imposed upon the
Payments. The Gross-up Payment attributable to a particular Payment shall be
made at the time such Payment is made; provided, however, that in no event shall
the Gross-up Payment be made later than the end of Employee’s taxable year next
following Employee’s taxable year in which Employee remits the related taxes.
The determination of whether the Payments are subject to the Excise Tax and, if
so, the amount of the Gross-Up Payment, shall be made by a nationally recognized
United States public accounting firm that has not, during the two years
preceding the date of its selection, acted in any way on behalf of Company or
any of its affiliates; provided, however, that if the accounting firm has
determined that Section 4999 does not apply, and the Internal Revenue Service
claims that Section 4999 applies to the Payments (or any portion thereof), then
Section 4.6(ii) shall be applicable.
     (ii) Employee shall notify Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Company of a
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten (10) business days after Employee is informed in writing of such
claim and shall apprise Company of the nature of such claim and the date on
which such claim is requested to be paid. Employee shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which he gives such notice to Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If Company
notifies Employee in writing prior to the expiration of such period that it
desires to contest such claim, Employee shall:
     (A) give Company any information reasonably requested by Company relating
to such claim,
     (B) take such action in connection with contesting such claim as Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by Company,
     (C) cooperate with Company in good faith in order effectively to contest
such claim,
     (D) permit Company to participate in any proceedings relating to such
claim, and
     provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest, penalties, accountant’s and legal fees)
incurred in connection with such contest and shall indemnify and hold Employee
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this subsection, Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all

9



--------------------------------------------------------------------------------



 



administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Employee to pay the tax claimed and commence a proceeding to obtain a refund or
contest the claim in any permissible manner, and Employee agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as Company shall
determine; provided, however, that if Company directs Employee to pay such claim
and seek a refund, Company shall advance the amount of such payment to Employee,
on an interest-free basis, and shall indemnify and hold Employee harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of Employee with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore,
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder, and Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
     (iii) If, after the receipt by Employee of an amount advanced by Company
pursuant to the foregoing, Employee becomes entitled to receive any refund with
respect to such claim, Employee shall (subject to Company’s complying with the
requirements of the foregoing) promptly pay to Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by Employee of an amount advanced by Company
pursuant to the previous subsection, a determination is made that Employee shall
not be entitled to any refund with respect to such claim and Company does not
notify Employee in writing of its intent to contest such denial of refund prior
to the expiration of thirty (30) days after such determination, such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.
     (iv) Notwithstanding the foregoing, Company may use reasonable tax planning
options with respect to Employee’s outstanding equity awards, if any, to
mitigate the effects of the Excise Tax and Employee agrees to cooperate fully
with Company in using all available tax planning options with respect to
Employee’s equity awards only to mitigate the effects of the Excise Tax;
provided, however, Company shall ensure that Employee will receive additional
equity awards and/or cash consideration in an amount that is at least equal to
the reduction, if any, in the value (on an after-tax basis) of Employee’s equity
awards as a result of Company’s implementation of such tax planning options;
provided further, however, that Company shall bear and pay directly or
indirectly all costs and expenses (including additional interest and penalties)
incurred in connection with using such tax planning options and shall indemnify
and hold Employee harmless, on an after-tax basis, for any Excise Tax or income
tax, including interest and penalties with respect thereto, imposed as a result
of Company’s use of such tax planning options. Employee shall have the right to
engage, at Company’s expense, a personal tax accountant or attorney to review
any such arrangements prior to execution of such arrangements.
     4.8 Mutual Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of Termination Benefits under
paragraph 4.3 or 4.4

10



--------------------------------------------------------------------------------



 



hereof, Employee shall first execute a release, in the form established by the
Board of Directors, releasing the Board of Directors, Company, and Company’s
parent corporation, subsidiaries, affiliates, and their respective shareholders,
partners, officers, directors, employees, attorneys and agents from any and all
claims and from any and all causes of action of any kind or character including,
but not limited to, all claims or causes of action arising out of Employee’s
employment with Company or its affiliates or the termination of such employment,
but excluding all claims to vested benefits and payments Employee may have under
any compensation or benefit plan, program or arrangement, including this
Agreement. The release described in the preceding sentence must be effective and
irrevocable within 55 days after the date of the termination of Employee’s
employment with the Company. Further, as a condition to the execution of the
release by Employee, the Company shall, on behalf of itself, the Board of
Directors, any parent corporation, subsidiaries or affiliates, and their
respective shareholders, partners, officers, directors, employees, attorneys and
agents, execute a release, in a form that is satisfactory to Employee, that will
waive all claims from any and all causes of action or any kind or character,
including but not limited to all claims or causes of action arising out
Employee’s employment with Company or its affiliates or the termination of such
employment. The execution of such releases, the performance of Company’s
obligations hereunder and the receipt of any benefits provided under paragraphs
4.3 and 4.4 shall constitute full settlement of all such claims and causes of
action.
     4.9 No Duty to Mitigate Losses. Employee shall have no duty to find new
employment following the termination of his employment under circumstances which
require Company to pay any amount to Employee pursuant to this Article 4. Except
to the extent Employee becomes eligible to receive health plan coverage from a
subsequent employer as provided in paragraph 4.1 with respect to Health
Coverage, any salary or remuneration received by Employee from a third party for
the providing of personal services (whether by employment or by functioning as
an independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 4 apply shall not reduce Company’s
obligation to make a payment to Employee (or the amount of such payment)
pursuant to the terms of this Article 4.
     4.10 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of Employee’s employment under this Agreement,
Company and Employee hereby agree that the payments, if any, to be received by
Employee pursuant to this Article 4 shall be received by Employee as liquidated
damages.
     4.11 Other Benefits. This Agreement governs the rights and obligations of
Employee and Company with respect to Employee’s base salary and certain
perquisites of employment. Except as expressly provided herein, Employee’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Employee, and other
benefits under the plans and programs maintained by Company shall be governed by
the separate agreements, plans and other documents and instruments governing
such matters.

11



--------------------------------------------------------------------------------



 



ARTICLE 5: OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS
     5.1 Disclosure to Employee. Employee acknowledges that Company has and will
in the course of his employment disclose to Employee, or place Employee in a
position to have access to or develop, trade secrets or confidential information
of Company and its affiliates; and/or shall entrust Employee with business
opportunities of Company and its affiliates; and/or shall place Employee in a
position to develop business good will on behalf of Company and its affiliates.
     5.2 Property of Company. All information, ideas, concepts, improvements,
discoveries, and inventions, whether patentable or not, which are conceived,
made, developed or acquired by Employee, individually or in conjunction with
others, during Employee’s employment by Company (whether during business hours
or otherwise and whether on Company’s premises or otherwise) which relate to the
business, products or services of Company or its affiliates shall be disclosed
to Company and are and shall be the sole and exclusive property of Company and
its affiliates. Moreover, all documents, drawings, memoranda, notes, records,
files, correspondence, manuals, models, specifications, computer programs,
E-mail, voice mail, electronic databases, maps and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, and inventions are and shall be the sole and
exclusive property of Company and its affiliates. Upon Employee’s termination of
employment for any reason, Employee shall deliver the same, and all copies
thereof, to Company.
     5.3 Patent and Copyright Assignment. Employee agrees to assign and transfer
to Company or its designee, without any separate remuneration or compensation,
his entire right, title and interest in and to all Inventions and Works in the
Field (as hereinafter defined), together with all United States and foreign
rights with respect thereto, and at Company’s expenses to execute and deliver
all appropriate patent and copyright applications for securing United States and
foreign patents and copyrights on such Inventions and Works in the Field, and to
perform all lawful acts, including giving testimony and executing and delivering
all such instruments, that may be necessary or proper to vest all such
Inventions and Works in the Field and patents and copyrights with respect
thereto in Company, and to assist Company in the prosecution or defense of any
interference which may be declared involving any of said patent applications or
patents or copyright applications or copyrights. For purposes of this Agreement
the words “Inventions and Works in the Field” shall include any discovery,
process, design, development, improvement, application, technique, program or
invention, whether patentable or copyrightable or not and whether reduced to
practice or not, conceived or made by Employee, individually or jointly with
others (whether on or off Company’s premises or during or after normal working
hours) while employed by Company; provided, however, that no discovery, process,
design, development, improvement, application, technique, program or invention
reduced to practice or conceived by Employee off Company’s premises and after
normal working hours or during hours when Employee is not performing services
for Company, shall be deemed to be included in the term “Inventions and Works in
the Field” unless directly or indirectly related to the business then being
conducted by Company or its affiliates or any business which Company or its
affiliates is then actively exploring.

12



--------------------------------------------------------------------------------



 



     5.4 No Unauthorized Use or Disclosure. Employee acknowledges that the
business of Company and its affiliates is highly competitive and that their
strategies, methods, books, records, and documents, their technical information
concerning their products, equipment, services, and processes, procurement
procedures and pricing techniques, the names of and other information (such as
credit and financial data) concerning their customers and business affiliates,
all comprise confidential business information and trade secrets which are
valuable, special, and unique assets which Company and its affiliates use in
their business to obtain a competitive advantage over their competitors.
Employee further acknowledges that protection of such confidential business
information and trade secrets against unauthorized disclosure and use is of
critical importance to Company and its affiliates in maintaining their
competitive position. Employee hereby agrees that Employee will not, at any time
during or after Employee’s employment by Company, make any unauthorized
disclosure of any confidential business information or trade secrets of Company
and its affiliates, or make any use thereof, except in the carrying out of
Employee’s employment responsibilities hereunder. Company and its affiliates
shall be third party beneficiaries of Employee’s obligations under this
paragraph. As a result of Employee’s employment by Company, Employee may also
from time to time have access to, or knowledge of, confidential business
information or trade secrets of third parties, such as customers, suppliers,
partners, joint venturers, and the like, of Company and its affiliates. Employee
also agrees to preserve and protect the confidentiality of such third party
confidential information and trade secrets to the same extent, and on the same
basis, as the confidential business information and trade secrets of Company and
its affiliates. These obligations of confidence apply irrespective of whether
the information has been reduced to a tangible medium of expression (e.g., is
only maintained in the minds of Company’s employees) and, if it has been reduced
to a tangible medium, irrespective of the form or medium in which the
information is embodied (e.g., documents, drawings, memoranda, notes, records,
files, correspondence, manuals, models, specifications, computer programs,
E-mail, voice mail, electronic databases, maps and all other writings or
materials of any type).
     5.5 Assistance by Employee. Both during the period of Employee’s employment
by Company and thereafter, Employee shall assist Company and its affiliates and
their respective nominees, at any time, in the protection of Company’s and its
affiliates’ worldwide rights, titles, and interests in and to information,
ideas, concepts, improvements, discoveries, and inventions, and their
copyrighted works, including without limitation, the execution of all formal
assignment documents requested by Company and its affiliates or their respective
nominees and the execution of all lawful oaths and applications for applications
for patents and registration of copyright in the United States and foreign
countries.
     5.6 Remedies. Employee acknowledges that money damages would not be
sufficient remedy for any breach of this Article 5 by Employee, and Company
shall be entitled to enforce the provisions of this Article 5 by terminating any
payments then owing to Employee under this Agreement and/or to specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach of
this Article 5, but shall be in addition to all remedies available at law or in
equity to Company and its affiliates, including the recovery of damages from
Employee and Employee’s agents involved in such breach and remedies available to
Company and its affiliates pursuant to other agreements with Employee.

13



--------------------------------------------------------------------------------



 



ARTICLE 6: NON-COMPETITION OBLIGATIONS
     6.1 Non-competition Obligations. As part of the consideration for the
compensation and benefits to be paid to Employee hereunder; to protect the trade
secrets and confidential information of Company and its affiliates that have
been or will in the future be disclosed or entrusted to Employee, the business
good will of Company and its affiliates that has been and will in the future be
developed in Employee, or the business opportunities that have been and will in
the future be disclosed or entrusted to Employee by Company and its affiliates;
and as an additional incentive for Company to enter into this Agreement, Company
and Employee agree to the provisions of this Article 6. Employee agrees that
during the period of Employee’s non-competition obligations hereunder, Employee
shall not, directly or indirectly for Employee or for others, in any geographic
area or market where Company or its affiliates are conducting any business as of
the date of termination of the employment relationship or have during the
previous 12 months conducted any business:

  (i)   engage in any offshore supply vessel business serving the oil and gas
industry that is competitive with the business conducted by Company or its
affiliates;     (ii)   render any advice or services to, or otherwise assist,
any other person, association, or entity who is engaged, directly or indirectly,
with any offshore supply vessel business serving the oil and gas industry that
is competitive with the business conducted by Company or its affiliates;    
(iii)   induce any employee of Company or its affiliates to terminate his or her
employment with Company or its affiliates, or hire or assist in the hiring of
any such employee by any person, association, or entity not affiliated with
Company; or     (iv)   request or cause any customer of Company or its
affiliates to terminate any business relationship with Company or its
affiliates.

These non-competition obligations shall apply during the period that Employee is
employed by Company and shall continue until the first anniversary of the
termination of Employee’s employment. Employee understands that the foregoing
restrictions may limit Employee’s ability to engage in certain businesses
anywhere in the world during the period provided for above, but acknowledges
that Employee will receive sufficiently high remuneration and other benefits
under this Agreement to justify such restriction.
     6.2 Enforcement and Remedies. Employee acknowledges that money damages
would not be sufficient remedy for any breach of this Article 6 by Employee, and
Company shall be entitled to enforce the provisions of this Article 6 by
terminating any payments then owing to Employee under this Agreement and/or to
specific performance and injunctive relief as remedies for such breach or any
threatened breach. Such remedies shall not be deemed the exclusive remedies for
a breach of this Article 6, but shall be in addition to all remedies available
at law or in equity to Company, including, without limitation, the recovery of
damages from Employee

14



--------------------------------------------------------------------------------



 



and Employee’s agents involved in such breach and remedies available to Company
pursuant to other agreements with Employee.
     6.3 Reformation. It is expressly understood and agreed that Company and
Employee consider the restrictions contained in this Article 6 to be reasonable
and necessary to protect the proprietary information of Company and its
affiliates. Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such courts so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.
ARTICLE 7: MISCELLANEOUS
     7.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

         
 
  If to Company to:   Trico Marine Services, Inc.
 
      3200 Southwest Freeway, Suite 2950
 
      Houston, Texas 77027
 
      Attention: General Counsel
 
       
 
  If to Employee to:   Ray Hoover

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     7.2 Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas.
     7.3 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
     7.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
     7.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     7.6 Withholding of Taxes and Other Employee Deductions. Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city

15



--------------------------------------------------------------------------------



 



and other taxes as may be required pursuant to any law or governmental
regulation or ruling and all other normal employee deductions made with respect
to Company’s employees generally.
     7.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     7.8 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     7.9 Affiliate. As used in this Agreement, the term “affiliate” shall mean
any entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company; provided that no  “person” (as defined in
the Exchange Act) that directly or indirectly is a “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act) of less than 35% of
the combined voting power of the Company’s outstanding securities shall be
deemed to be an affiliate.
     7.10 Assignment. This Agreement shall be binding upon and inure to the
benefit of Company and any successor of Company, by merger or otherwise. Except
as provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.
     7.11 Term. This Agreement has a term co-extensive with the term of
employment provided in paragraph 2.1. Termination shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
     7.12 Entire Agreement. Except as provided in (i) the written benefit plans
and programs referenced in paragraph 3.3(iv) (and any agreements between Company
and Employee that have been executed under such plans and programs) and (ii) any
signed written agreement contemporaneously or hereafter executed by Company and
Employee, this Agreement constitutes the entire agreement of the parties with
regard to the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Employee by Company. Without limiting the scope of the preceding
sentence, all understandings and agreements preceding the date of execution of
this Agreement and relating to the subject matter hereof (other than the
agreements described in clause (i) of the preceding sentence) are hereby null
and void and of no further force and effect. Any modification of this Agreement
will be effective only if it is in writing and signed by the party to be
charged.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
___ day of                                         , to be effective as of the
Effective Date.

                      TRICO MARINE SERVICES, INC.    
 
               
 
  By:                          
 
      Name:   Rishi A. Varma    
 
      Title:   Chief Administrative Officer, Vice    
 
          President, General Counsel &    
 
          Corporate Secretary    
 
               
 
          “COMPANY”    
 
                              Ray Hoover    
 
               
 
          “EMPLOYEE”    

17